11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:18-cr-00244-DAD-BAM Document7 Filed 11/08/18 Page 1 of 4

McGREGOR W. SCOTT
United States Attorney
MELANIE L. ALSWORTH
Assistant United States Attorney
2500 Tulare Street, Suite 4401
Fresno, CA 93721

Telephone: (559) 497-4000

    
    

 
 

os

f i hints i Mo

NOV 0 8 2018

CLERK, U.S/D)STRICT COURT
EASTERN Dis TOF CALIFORNIA
BY

U ER!

Facsimile: (559) 497-4099

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASENO. 7.1 8CR- 00244 pay BAM is

VIOLATIONS: 18 U.S.C, § 922(A)(1)(A) — °

ENGAGING IN THE BUSINESS OF DEALING

v. FIREARMS WITHOUT A LICENSE; 26 U.S.C. §
5861(D) ~ POSSESSION OF A FIREARM NOT
REGISTERED IN THE NATIONAL FIREARMS
REGISTRY (5 COUNTS); AND 18 U.S.C. §
924(D)(1), 26 U.S.C. § 5872, AND 28 U.S.C. §
2461(C)- CRIMINAL FORFEITURE

“ALLEGATION

Plaintiff,

JULIAN BURMADO,

Defendant.

 

 

 

 

-INDICTMENT

COUNT.ONE: [18 U.S.C. § 922(a)(1)(A) — Dealing and Manufacturing Firearms Without a License]

The Grand Jury charges: TH A T
JULIAN BURMADO,

defendant herein, beginning on a date unknown but no later than March 19, 2018, and ending on or
about November 6, 2018, in the County of Kern, State and Eastern District of California and elsewhere,
did willfully engage in the business of importing, manufacturing and dealing in firearms, not being a
licensed importer, licensed manufacturer, and licensed dealer.

All in violation of Title 18, United States Code, Section 922(a)(1)(A).

INDICTMENT

 
oO CoO NN DN

10
11
12
13
14

15

16

17

18

19

20
21
22
23
24
25
26
27
28

 

 

Case 1:18-cr-00244-DAD-BAM Document 7 Filed 11/08/18 Page 2 of 4

COUNT TWO: 126 U.S.C. § 5861(d) — Possession of Firearm Not Registered in the National _
Firearms Registry] ,
The grand jury further charges: THAT
JULIAN BURMADO,

‘defendant herein, on or about July 5, 2018, in the County of Kern, State and Eastern District of
California and elsewhere, did knowingly receive and possess a firearm, to wit, a rifle having a barrel or
barrels of less than 16 inches in length, not registered to him in the National Firearms Registration and

Transfer Record.

All in violation of Title 26, United States Code, Sections 5841, 5861(d), and 5871.

COUNT THREE: ~ [26 U.S.C. § 5861(d) — Possession of Firearm Not Registered in the National
Firearms Registry] ,

The grand jury further charges: THAT
~ JULIAN BURMADO,
defendant herein, on or about July 26, 2018, in the County of Kern, State and Eastern District of
California and elsewhere, did knowingly receive and possess a firearm, to wit, a rifle having a barrel or
barrels of less than 16 inches in length, not registered to him in the National Firearms Registration and

Transfer Record.

All in violation of Title 26, United States Code, Sections 5841, 5861(d), and 5871.

; )
COUNT FOUR: [26 U.S.C. § 5861(d) — Possession of Firearm Not Registered in the National
Firearms Registry]

The grand jury further charges: THAT
JULIAN BURMADO,
defendant herein, on or about August 16, 201 8, in the County of Kern, State and Eastern District of
California and elsewhere, did knowingly receive and possess a firearm, to wit, a rifle having a barrel or
barrels of less than 16 inches in length, not registered to him in the National Firearms Registration and .

Transfer Record.

All in violation of Title 26, United States Code, Sections 5841, 5861(d), and 5871.

' INDICTMENT

 
“sO ON

10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

das

 

 

Case 1:18-cr-00244-DAD-BAM Document 7 Filed 11/08/18 Page 3 of 4

COUNT FIVE: [26 U.S.C. § 5861(d) — Possession of Firearm Not Registered in the National |

Firearms Registry]
_ The grand jury further charges: THAT
JULIAN BURMADO,
defendant herein, on or about September 5, 2018, in the County of Kern, State and Eastern District of
California and elsewhere, did knowingly receive and possess a firearm, to wit, a rifle having a barrel or
barrels of less than 16 inches in length, not registered to him in the National Firearms Registration and
Transfer Record. |

All in violation of Title 26, United States Code, Sections 5841, 5861(d), and 5871.

COUNT SIX: [26 U.S.C. § 5861(d) — Possession of Firearm Not Registered in the National
Firearms Registry] | .

The grand jury further charges: THAT
JULIAN BURMADO, |
defendant herein, on or about October 3,201 8, in the County of Kern, State and Eastern District of
California and elsewhere, did knowingly receive and possess a firearm, to wit, a rifle having a barrel or
barrels of less than 16 inches in length, not registered to him in the National Firearms Registration and

Transfer Record.

All in violation of Title 26, United States Code, Sections 5841, 5861(d), and 5871.

FORFEITURE ALLEGATION: [18 U.S.C. § 924(d)(1), 26 U.S.C. § 5872, and 28 U.S.C. §
2461(c) — Criminal Forfeiture]

The grand jury further alleges that:
Upon conviction of the offense alleged in Counts One this Indictment, defendant JULIAN BURMADO
shall forfeit to the United States pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28, .
United States Code, Section 2461(c), any firearms and ammunition involved in or used in the knowing |
commission of the offense. | |

Upon conviction of the offense alleged in Counts Two through Six of this Indictment, defendant
JULIAN BURMADO shall forfeit to the United States pursuant to Title 26, United States Code, Section

5872 and Title 28, United States Code, Section 2461(c), any firearm involved in the offense.

INDICTMENT 3

 
I HR WA Fe W WN

eo

10
1]
12
13
14
15
16
17
18
19

20°

21
22
23
24
25
26
27
28

 

 

.

Case 1:18-cr-00244-DAD-BAM Document 7 Filed 11/08/18 Page 4 of 4

If any property subject to forfeiture, as a result of the offense alleged in this Indictment, for

which defendant is convicted:

a. cannot be located upon the exercise of due diligence;
| b. . has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
€. has been commingled with other property which cannot be divided without
difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(c), to seek forfeiture of any other property of

defendant, up to the value of the property subject to forfeiture.

A TRUE BILL.

/sf Signature on file wW/AUSA

 

FOREPERSON

McGREGOR W. SCOTT
United States Attorney

KIRK E. SHERRIFF

KIRK E. SHERRIFF
Assistant United States Attorney
Chief, Fresno Office

 

INDICTMENT:

 
